Citation Nr: 0511850	
Decision Date: 04/27/05    Archive Date: 05/03/05	

DOCKET NO.  03-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
fibromyalgia and myofascial pain syndrome. 

2.  Entitlement to an evaluation in excess of 10 percent for 
adductor insertion avulsion of the left femur. 

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 5 to August 31, 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

For reasons which will become apparent, the issue of 
entitlement to an increased rating for service-connected 
degenerative joint disease of the lumbar spine is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's service-connected fibromyalgia and 
myofascial pain syndrome is currently productive of not more 
than widespread musculoskeletal pain and tender points, with 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms which are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, and which are present 
more than one-third of the time.

2.  The veteran's service-connected adductor insertion 
avulsion of the left femur is currently productive of no more 
than slight knee or hip disability, and/or moderate 
impairment of Muscle Group XV.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for fibromyalgia and myofascial pain syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for adductor insertion avulsion of the left femur have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5255, 5315 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran, was, in fact, 
provided notice in correspondence of December 2002, 
approximately 5 months prior to the initial AOJ decision in 
May 2003.  More specifically, in letters of December 2002 and 
December 2003, the veteran was provided the opportunity to 
submit evidence, notified of what evidence was required to 
substantiate her claims, provided notice of who was 
responsible for securing the evidence, and advised to submit 
any information or evidence in her possession.  The veteran 
was also provided with a Statement of the Case in October 
2003, as well as a Supplemental Statement of the Case in 
September 2004 which apprised him of pertinent regulations 
and VA actions in her case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  She has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence she needed to submit, as 
well as what evidence the VA would secure on her behalf.  In 
addition, the veteran was given ample time to respond.

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes VA 
treatment records and examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
[she] could submit to substantiate [her] claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support her claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.

Factual Background

VA outpatient treatment records covering the period from 
April 2001 to March 2002 show treatment during that time for 
fibromyalgia, and for various other unrelated medical 
problems.  In an entry of August 2001, the veteran stated 
that she was experiencing a "flare" of her fibromyalgia, with 
notable pain in both legs.  When questioned, the veteran 
clearly described symptoms compatible with restless leg 
syndrome.  Noted at the time was that fibromyalgia 
symptomatology typically worsened with sleep disturbance.

In an entry of September 2001, it was noted that the veteran 
had "crashed" while riding her bicycle, falling on her back, 
with the coccyx area of her spine taking the majority of the 
impact.  According to the veteran, she had also struck the 
back of her head.  When questioned, the veteran indicated 
that she had not lost consciousness, nor did she sustain any 
weakness.  Current complaints consisted of pain in the 
gluteal region which was aggravated by bending forward.  When 
further questioned, the veteran denied any radiation of pain 
to her lower extremities.  There was, however, an indication 
of mild tenderness on the back of the veteran's head.  On 
physical examination, there was noted a 1- to 2-centimeter 
swelling in the occipital region of the veteran's scalp, with 
mild tenderness, but no erythema.  Examination of the 
veteran's extremities showed no evidence of any swelling.  
Flexion of the veteran's hip reproduced pain in the sacral 
area, and there was tenderness to palpation in the gluteal 
fold region.  The clinical assessment was soft tissue injury 
to the sacral region, rule out fracture of the sacral area; 
rule out cervical spine injury; and soft tissue injury in the 
occipital region of the scalp.

In an addendum to the aforementioned September 2001 entry, 
likewise dated in September 2001, it was noted that, while 
the veteran had in the past been followed by neurology 
service, there was no mention of any neurologic deficit in 
clinic notes.

In an entry of December 2001, the veteran complained of 
multiple areas of pain, including her right hip, and to a 
lesser degree, her left hip and lower back.  The overall 
picture was one of a fibromyalgia flare-up.  Noted at the 
time of evaluation was that the veteran had been doing well 
over the course of the past summer with a combination of 
daily aerobic activity and 2 months of medication.  
Unfortunately, she had been involved in a bicycle accident, 
resulting in a drop in her activity level, and a flare of her 
fibromyalgia.  The clinical impression was active 
fibromyalgia with complicating psychiatric issues, but no 
identifiable autoimmune collagen vascular disease.

On VA medical examination in January 2003, the veteran stated 
that she was a full-time student.  When questioned, the 
veteran denied any change in her fibromyalgia, the primary 
symptoms of which were recurrent fatigue, muscle aches, 
recurrent vomiting, and abdominal pain.  According to the 
veteran, she was suffering from general "malaise."  
Currently, the veteran was receiving medication.  As regards 
her left adductor muscle, the veteran stated that she had 
received a diagnosis of avulsion of the left thigh adductor 
muscle.  Current complaints included persistent left groin 
pain which had not gotten any better.  According to the 
veteran, she experienced increased pain with increasing 
activity such as walking.  However, she was currently 
receiving no specific treatment for her left adductor 
insertion avulsion.  Nor was there any complaint of weakness, 
fatigability, decreased endurance, incoordination, or "flare-
ups."

As regards the veteran's right leg, she complained of a 
recurrent burning pain, as well as cramping and numbness, 
primarily in the right anterior thigh and right calf.  
According to the veteran, she carried a diagnosis of 
"rabdomyosis," which had previously been characterized by a 
high creatinine phosphokinase (CPK), but with recent normal 
CPK's.  Once again, the veteran denied any problems with 
weakness, fatigability, decreased endurance, incoordination, 
or "flare-ups."

On physical examination, the veteran was in no distress, and 
appeared to have a normal gait.  As regards the left femur 
adductor muscles, the veteran complained of tenderness to 
palpation in the left groin.  However, physical examination 
showed no obvious adductor muscle abnormality.  There was no 
tenderness to palpation and no swelling.  Nor was there 
evidence of any atrophy.  At the time of examination, the 
veteran exhibited good strength versus hand resistance 
adduction of her left thigh.

Examination of the veteran's right leg showed no obvious 
abnormalities of the right anterior thigh or right calf 
muscles.  There was no tenderness to palpation.  Nor was 
there any evidence of swelling or atrophy.  Once again, the 
veteran exhibited good strength versus hand resistance 
flexion of the thigh and plantar flexion of the left foot.  A 
CPK was listed as 101, considered to be within normal limits.  
The pertinent diagnoses were fibromyalgia on medical 
treatment; recurrent left groin pain, with a diagnosis of 
adductor muscle avulsion; and recurrent right thigh and calf 
symptoms.

On subsequent VA medical examination in December 2003, the 
veteran complained of a general aching in all her muscles, 
and in some of her joints.  According to the veteran, she 
suffered from frequent "flu-like" symptoms, with very few 
remissions.  When further questioned, the veteran complained 
of aching in her calves, as well as tremors in her hands and 
frequent constipation.  Reportedly, the veteran had first 
been followed by the rheumatology clinic at the local VA 
medical center, and, more recently, at a pain management 
clinic, where she had been prescribed a variety of different 
pain medications.  According to the veteran, her condition 
had been "worsening."  Diagnostic evaluation had shown 
several positive lupus antigens in the past, though with a 
negative anti-DNA study.  Noted at the time of examination 
was that there was no record of any diagnosis of lupus.  
However, the veteran had been treated for fibromyalgia in the 
pain clinic.

When further questioned, the veteran gave a history of an 
injury in 1996 resulting in avulsion of the abductor tendon 
of her left femur.  This was treated supportively, though, 
according to the veteran, she occasionally experienced pain 
in that area.  In the opinion of the examiner, it was 
difficult to distinguish this pain from the general 
fibromyalgia pain which the veteran experienced.  The 
pertinent diagnosis was fibromyalgia.

Analysis

The veteran in this case seeks increased evaluations for 
fibromyalgia and myofascial pain syndrome, as well as for 
adductor insertion avulsion of the left femur.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visual 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2004); see also 38 C.F.R. § 4.45 (2004).

In the present case, during the course of VA outpatient 
treatment in September 2001, it was noted that a review of 
the veteran's records showed no evidence of any neurologic 
deficit.  While on subsequent treatment in December 2001, the 
veteran complained of pain in her right and left hip, and in 
her lower back, it was additionally noted that she had been 
"doing well" over the course of the past summer, using a 
combination of daily aerobic activity and medication.  
Unfortunately, the veteran had recently been involved in a 
bicycle accident, resulting in a drop in her activity level, 
and a flare of fibromyalgia.

On VA medical examination in January 2003, the veteran denied 
any change in her fibromyalgia symptomatology.  At that time, 
the veteran was described as having a normal gait, and being 
in no distress.

On subsequent VA examination in December 2003, the veteran 
voiced complaints of a "general aching" in all her muscles, 
and in some of her joints.

The 20 percent evaluation currently in effect for the 
veteran's service-connected fibromyalgia and myofascial pain 
syndrome contemplates the presence of widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms which are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, and which are present 
more than one-third of the time.  In order to warrant an 
increased, which is to say, 40 percent evaluation, there 
would need to be demonstrated the same constellation of 
symptomatology, but on a constant, or nearly constant basis, 
and which is refractory to therapy.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2004).

Based on the aforementioned evidence, the Board is of the 
opinion that the 20 percent evaluation currently in effect is 
appropriate, and that an increased rating is not warranted.  
This is particularly the case given the fact that, by the 
veteran's own admission, her fibromyalgia symptomatology has 
not changed.  Moreover, based on a review of the evidence of 
record, it would appear that, up until the time of a bicycle 
accident, the veteran had been "doing well" with a 
combination of daily aerobic activity and medication.  Under 
the circumstances, an increased rating for service-connected 
fibromyalgia and myofascial pain is not in order.

Turning to the issue of an increased evaluation for service-
connected adductor insertion avulsion of the left femur, the 
Board notes that, while at the time of the aforementioned VA 
medical examination in January 2003, the veteran complained 
of persistent left groin pain, which reportedly became worse 
with increased activity, she was currently receiving no 
treatment for that particular problem.  Nor was there any 
evidence of weakness, fatigability, decreased endurance, 
incoordination, or "flare-ups."  While on physical 
examination, the veteran claimed tenderness to palpation in 
the area of her left groin, there was no obvious evidence of 
any adductor muscle abnormality.  Nor was there any 
tenderness to palpation, swelling, 


or atrophy.  Noted at the time of examination was that the 
veteran exhibited good strength versus hand resistance 
adduction of the left thigh.

Pursuant to applicable law and regulation, the 10 percent 
evaluation currently in effect for the veteran's service-
connected adductor insertion avulsion of the left femur 
contemplates a malunion of the femur, with accompanying 
slight knee or hip disability.  A 10 percent evaluation is 
also warranted where there is evidence of moderate impairment 
of Muscle Group XV, that is, the mesial thigh group.  In 
order to warrant an increased evaluation, there would, of 
necessity, need to be demonstrated the presence of moderate 
knee or hip disability, or, in the alternative, moderately 
severe impairment of Muscle Group XV.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5255, 5315 (2004).  However, in the present 
case, there is no evidence of any such disability.

Based on current findings, the Board is of the opinion that 
the veteran currently exhibits no more than slight knee or 
hip disability, or moderate impairment of Muscle Group XV.  
This is particularly the case given that, as noted above, the 
veteran currently exhibits no obvious adductor muscle 
abnormality, or any tenderness to palpation, swelling, or 
atrophy associated with her service-connected disability.  
Under the circumstances, the veteran's claim for an increased 
evaluation for adductor insertion avulsion of the left femur 
must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

An evaluation in excess of 20 percent for fibromyalgia and 
myofascial pain syndrome is denied.

An evaluation in excess of 10 percent for adductor insertion 
avulsion of the left femur is denied.



REMAND

In addition to the aforementioned, the veteran in this case 
seeks an increased evaluation for service-connected 
degenerative joint disease of the lumbar spine.  In that 
regard, just prior to the filing of the veteran's current 
claim, which is to say, on September 23, 2002, there became 
effective new schedular criteria for the evaluation of 
intervertebral disc syndrome.  The schedular criteria for 
back disability were once again revised on September 26, 
2003.  While the veteran and her representative have been 
furnished copies of the revisions encompassing the General 
Rating Formula for Diseases and Injuries of the Spine, they 
have yet to be furnished those specific laws and regulations 
governing the evaluation of intervertebral disc syndrome 
(Diagnostic Code 5243, effective September 26, 2003).  Nor 
does it appear that those regulations been considered in the 
adjudication of the veteran's current claim.  In this regard, 
the Board notes that the veteran's back condition had been 
rated pursuant to Diagnostic Code 5293 by prior rating 
decisions.

Moreover, the most recent VA examination in December 2003 may 
not have sufficiently addressed the symptomatology 
contemplated by the new provisions.  As such, a new VA 
examination is warranted.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of her service-connected 
degenerative joint disease of the lumbar 
spine.  The claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.

(a)  As regards the requested 
examination, all pertinent symptomatology 
and findings should be reported in 
detail, and appropriate studies should be 
performed.  The examiner should identify 
and describe any current symptomatology, 
to include limitation of motion, weakened 
movement, excess fatigability, 
incoordination, pain on movement, and 
muscle spasms.    To the extent possible, 
any additional functional loss or 
limitation of motion attributable to 
"flare-ups" should be described.

(b)  The examiner should, additionally, 
specifically comment on any neurologic 
manifestations directly attributable to 
the veteran's service-connected low back 
disability.

(c)  Finally, the examiner should 
specifically comment regarding the 
frequency and duration of "incapacitating 
episodes" during the past 12 months.  By 
definition, "incapacitating episodes" are 
those requiring bed rest and treatment 
prescribed by a physician.  

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
degenerative joint disease of the lumbar 
spine.  Should the benefit sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
containing the relevant provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  
The SSOC must also contain notice of all 
relevant action taken on the claim for 
benefits since the most recent 
Supplemental Statement of the Case in 
September 2004.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


